Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/660950; PCT/US2016/015237; 62/269077; 62/269063; 62/108494 and 62/108162, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
There is no teaching or suggestion in Application Nos. 15/660950; PCT/US2016/015237; 62/269077; 62/269063; 62/108494 and 62/108162 of a solid state electrolyte comprising a polymer matrix doped with an ionic liquid and two solvents, where the first solvent has a dielectric constant at 25oC greater than about 2 and the second solvent has a melting point lower than the first solvent or a solid state electrolyte comprising a polymer matrix doped with an ionic liquid and two solvents, where the first solvent has a dielectric constant at 25oC greater than about 2, the second solvent has a melting point lower than the first solvent and at least one of the solvents is a gas at 0oC and 76 mmHg.
Application Nos. 15/660950,  PCT/US2016/015237 and 62/108162 do not teach the claimed electrolyte. These references teach three different electrolytes: a solid state electrolyte comprising a polymer matrix doped with an ionic liquid which can contain a solvent ([950,237] para 10,11,156-160,187,202-206, and 262 ); an electrolyte comprising an ionic liquid and two solvents, where the first solvent has a dielectric constant at 25oC greater than about 2 and the second solvent has a melting point lower than the first solvent ([950,237]para 13 and 238-252); and an pressurized electrolyte of an ionic liquid and a solvent which is a gas at 0oC and 76 mmHg ([950,237]para 15 and 253-256). The specification and the 48 page appendix of 62/106162 teach these embodiments. There is no teaching in these references that the solvent in the taught solid state electrolyte embodiment is or can be a mixture of two solvents, where the first solvent has a dielectric constant at 25oC greater than about 2 and the second solvent has a melting point lower than the first solvent or a mixture of two solvents where the first solvent has a dielectric constant at 25oC greater than about 2, the second solvent has a melting point lower than the first solvent and at least one of the solvents is a gas at 0oC and 76 mmHg. There is no teaching or suggestion in the references that the other two taught electrolyte embodiments are solid state and are doped into a polymer matrix. 
Application No. 62/269077 only teaches liquid electrolytes and thus does not teach or suggest the claimed solid-state electrolytes. Application Nos. 62/269063 and 62/108494 teach a solid state electrolyte comprising a polymer matrix doped with an ionic liquid and a single solvent. Thus it does not teach or suggest the claimed solid state electrolyte. 
Since none of the parent applications teach the claimed subject matter, the claimed subject matter has the effective filing date of 17 September 2021.
Information Disclosure Statement
The foreign and non-patent literature references cited in the information disclosure statement of 7 March 2022 are found in parent application 15/660950. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed solid state electrolytes comprising a polymer matrix doped with an ionic liquid and two solvents, where the first solvent has a dielectric constant at 25oC greater than about 2 and the second solvent has a melting point lower than the first solvent or a solid state electrolyte comprising a polymer matrix doped with an ionic liquid and two solvents, where the first solvent has a dielectric constant at 25oC greater than about 2, the second solvent has a melting point lower than the first solvent and at least one of the solvents is a gas at 0oC and 76 mmHg are nowhere taught in the specification. The specification teaches three different electrolytes: a solid state electrolyte comprising a polymer matrix doped with an ionic liquid which can contain a solvent (para 10,11,81, 152-177, and 246); an electrolyte comprising an ionic liquid and two solvents, where the first solvent has a dielectric constant at 25oC greater than about 2 and the second solvent has a melting point lower than the first solvent (para 13, and 222-236); and an pressurized electrolyte of an ionic liquid and a liquid solvent which is a gas at 0oC and 76 mmHg (para 14 and 237-240). There is no teaching in the specification that the solvent in the taught solid state electrolyte embodiment is or can be a mixture of two solvents, where the first solvent has a dielectric constant at 25oC greater than about 2 and the second solvent has a melting point lower than the first solvent or a mixture of two solvents where the first solvent has a dielectric constant at 25oC greater than about 2, the second solvent has a melting point lower than the first solvent and at least one of the solvents is a gas at 0oC and 76 mmHg. Furthermore, there is no teaching or suggestion in the specification that the other two taught electrolyte embodiments are solid state and are doped into a polymer matrix. Thus the claimed electrolyte is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These two claims are word-for-word identical and thus are duplicate claims, which means they are indefinite. 
Applicant is advised that should claim 3 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/732,993 (reference application).
Claims 1-20 in copending Application No. 17/732,993 are word-for-word identical to claims 1-20 in this application.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/14/22